Citation Nr: 0939099	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-33 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for residuals of a 
cold weather injury, hands and feet.

2.	Entitlement to an increased rating for posttraumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from March 1943 to December 
1945, and from May 1947 to August 1949.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to the 
benefits sought.


FINDINGS OF FACT

1.	The Veteran does not currently have residuals of a cold 
weather injury to the hands and feet.

2.	The Veteran's PTSD involves occupational and social 
impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.	The criteria for service connection for residuals of a 
cold weather injury, hands and feet are not met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.	The criteria for a 50 percent rating for PTSD are met, 
as of June 15, 2007.                38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.130 Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated from June 2007.               The 
October 2008 Statement of the Case (SOC) explained the 
general criteria to establish a claim for entitlement to both 
service connection, and an increased disability rating. The 
VCAA notice further indicated the joint obligation between VA 
and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). Furthermore, an 
addendum to the        June 2007 notice letter provided 
information concerning both the disability rating and 
effective date elements of a pending claim for benefits.


The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, the VCAA notice correspondence was sent prior 
to issuance of the July 2007 rating decision on appeal, and 
thus met the standard for timely notice.  

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA and 
private outpatient treatment. The Veteran has also undergone 
VA examinations. See 38 C.F.R. §4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition).  In June 2007, the Veteran underwent a cold 
injury protocol examination.  The impression included no 
evidence to suggest that the Veteran had a prior thermal 
injury.  While the Veteran has recently requested that he be 
afforded another cold injury protocol examination, the Board 
notes that the Veteran had such an examination in 2007, and 
there is no indication that the prior cold injury protocol 
examination was deficient or otherwise insufficient.  The 
Veteran has provided several lay statements in support of the 
claims. He has not requested the opportunity to testify at a 
hearing. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 



Background and Analysis

Service Connection for Cold Weather Injury

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

The Veteran describes having sustained a cold weather injury 
to the hands and feet while stationed in France in December 
1944. He indicates that temperatures at the time were 25 
degrees below zero at night. He states that he did not seek 
medical treatment as there was no available facility nearby. 

According to the Veteran when he broke his right ankle after 
service in 1958, and went to a VA medical facility, there was 
difficulty in healing the fracture because of the fact that 
he had a history of frozen feet. As a result, the Veteran 
required a cast for 9 months and a brace for 2 years.

Service treatment records are not available as these records 
are presumed destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC). Surgeon general extracts on 
file pertain to various separate brief treatment episodes for 
unrelated illnesses.

The report of a September 1992 VA general medical examination 
is absent any reference to a claimed or diagnosed disability 
affecting the hands or feet.
The Veteran underwent a June 2007 VA cold injury protocol 
examination. He then reported having had weakness, numbness, 
abnormal color, swelling and tingling affecting areas of the 
upper and lower extremities. There was no history of 
Reynaud's phenomenon, hyperhidrosis of affected parts, or 
tissue loss. The estimated degree of cold sensitivity in the 
affected area was moderate. There was a history of recurrent 
fungal infections of the bilateral great toenails. On a 
physical examination the skin of the right foot and left foot 
was red and thin, with decreased hair growth, and 
onycomycosis on the nails. There was no ulceration, or scar. 
Reflexes were slightly hypoactive and sensory function exam 
was normal. Peripheral pulses were decreased. There was no 
Reynaud's syndrome. There was no pain on manipulation of the 
joints, edema, tissue loss, muscle atrophy, flatfoot, or 
hammertoe or claw toe deformity. An x-ray of the feet 
demonstrated generalized osteopenia without fracture, and 
mild degenerative changes with narrowing of the 
interphalangeal joints of the toes. There was no evidence of 
soft tissue loss overlying the distal phalanges. The overall 
impression was there was no evidence to suggest a prior 
thermal injury, and mild degenerative changes about the feet, 
with osteopenia. A bilateral hand x-ray resulted in the 
impression of a combination of degenerative osteoarthritis 
and rheumatoid arthritis. The diagnosis was subjective 
neuropathy in the bilateral upper and lower extremities. The 
effect of the problem on usual daily activities was described 
as mild. 

Based upon the foregoing, the criteria for service connection 
for residuals of cold weather injury to the hands and feet 
are not met. The clear implication from the June 2007 cold 
injury protocol examination is that the Veteran does not have 
an identifiable current condition that may be attributable to 
cold injury. He was noted to have only "subjective" 
neuropathy, suggesting a clinically unsubstantiated 
diagnosis. Meanwhile, objective examination including several 
x-ray studies of the hands and feet were negative for 
indication of pathology considered to have an association 
with a history of cold injury. An essential element to 
demonstrate entitlement to service connection is competent 
evidence of the disability claimed. See Moore v. Nicholson, 
21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Compensation for service-connected 
injury is limited to those claims which show a present 
disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). Absent 
indication of a current disability, service connection cannot 
be substantiated. Here, there is no competent evidence of a 
present disability with a likely connection to a claimed cold 
weather injury.

Assuming for purposes of comprehensive consideration of this 
claim that "subjective" neuropathy were a qualifying 
current disability, and ultimately were objectively 
confirmed, there is still no indication that this constitutes 
a disorder of service origin with a connection to in-service 
cold weather injury. The available service records do not 
establish such an injury. While that alone is not dispositive 
of the claim, the fact remains that on a 1992 VA general 
medical examination there was no mention of prior cold 
injury, or functional impairment of the upper or lower 
extremities. The absence of such evidence weighs against the 
claim. See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (indicating that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact). The Veteran's treatment records in the 
late-1950s for a broken ankle do not reference delay in the 
healing process due to cold injury. The remainder of the VA 
and private treatment history since service also does not 
include reference to a diagnosed or suspected cold weather 
injury. See 38 C.F.R. § 3.303(b); Clyburn v. West, 12 Vet. 
App. 296, 302 (1999) (holding that medical evidence is 
generally required to demonstrate a relationship between a 
present disability and the continuity of symptomatology 
demonstrated, if the condition is not one where a layperson's 
observations would be competent). The fact that on June 2007 
VA examination, the examiner detected no signs of former cold 
injury further weighs against the likelihood of occurrence of 
the same during the Veteran's service. Thus, provided there 
was actually some form of current disability, there is still 
no demonstrated link to an incident of service.

In short, while the Board does not doubt that the Veteran was 
exposed to cold temperatures while on active duty service, 
the medical evidence simply does not establish a current 
disability as a residual of a cold weather injury during the 
Veteran's service. As the Veteran is a layperson, his own 
statement as to a diagnosis of a current cold injury and 
causation regarding the disability claimed cannot be 
dispositive, absent consistent medical evidence of record. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for residuals of a cold weather injury 
to the hands or feet. The preponderance of the evidence is 
unfavorable on this claim, and hence the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. The degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1.
 
In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130. 
 
Under that formula, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 
 
A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
 
A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411. 
 
The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002). 

In March 2007 correspondence, the Veteran described having in 
relation to PTSD more problems with short and long-term 
memory, weekly panic attacks, occasional flashbacks and 
frequent nightmares.

The Veteran underwent a VA psychological examination in June 
2007. He then reported that he was a post commander of a VFW 
division and attended monthly meetings there, and attended 
church regularly where he would see friends. On mental health 
evaluation the Veteran was well-groomed and appropriately 
dressed, and frequently appeared unhappy on recounting events 
from service. Speech was spontaneous, clear and coherent. 
Affect was constricted, and mood was anxious and depressed. 
The Veteran was oriented to time, place and person. Thought 
process was unremarkable. Thought content was preoccupied 
with memories and sadness of friends who had passed away. 
There was normal insight and judgment. Sleep was good with 
medication, although there were nightmares ranging from 
nightly to once a week. There were no delusions, 
hallucinations or inappropriate behavior. There were no panic 
attacks, homicidal thoughts or suicidal thoughts. Impulse 
control was good. Remote memory was mildly impaired, and 
recent memory moderately impaired. 

General symptoms of PTSD included recurrent and intrusive 
distressing recollections and dreams of events, persistent 
avoidance of stimuli associated with the trauma and numbing 
of responsiveness, irritability or outbursts of anger, 
difficulty concentrating, hypervigilance, frequent intrusive 
thoughts, anger, and occasional nightmares. The diagnosis was 
PTSD, moderate; dysthymia, moderate to severe; and alcohol 
dependence in remission. The VA examiner assigned a Global 
Assessment of Functioning (GAF) score of 50. He further 
commended that               the Veteran had a moderate level 
of depression in addition to PTSD. Depression was partially 
secondary to PTSD (increased combat-related memories) and 
partially due to nonservice-connected losses including 
diminished health and deaths of friends and loved ones. 
According to the examiner, his depression also exacerbated 
PTSD symptoms. Since this depression was longstanding without 
significant remission, it was categorized as dysthymia 
although it was moderate to severe in intensity. 

In view of the above, the Board has determined that an 
increase in rating to                50 percent is warranted. 
The June 2007 VA examination depicts numerous pronounced PTSD 
symptoms including irritability, hypervigilance, difficulty 
concentrating and frequent intrusive thoughts. The examiner 
further diagnosed dysthymia, moderate to severe, and 
indicated this was at least partially attributable to PTSD. 
Dysthymia in turn exacerbated PTSD symptoms. Based on the 
information provided, the portion of dysthymia precisely due 
to PTSD cannot be quantified, and must be presumed incidental 
to service-connected disability. Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (where it is not possible to separate 
the effects of a service-connected disability from any 
nonservice-connected conditions by competent opinion, all 
symptoms must be attributed to the service-connected 
disability). See also, Howell v. Nicholson, 19 Vet. App. 535, 
540 (2006). Given the presence and degree of dysthymia noted, 
this qualifies as a disturbance of motivation or mood, a 
component of the rating criteria for a 50 percent evaluation 
under Diagnostic Code 9411. Also consistent with this 
criteria are reported frequent panic attacks, constricted 
affect, and impairment of memory. 

The assigned GAF score of 50 further corresponds to this 
higher evaluation. The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV) provides that a GAF score of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

Accordingly, when resolving reasonable doubt in the Veteran's 
favor, the requirements for assignment of a 50 percent 
disability rating for PTSD have been met. See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.

The basis for this higher evaluation having been 
demonstrated, there is no indication that the criteria for a 
70 percent rating are met, absent signs or symptoms of 
obsessed rituals, suicidal ideation, illogical speech, near 
continuous panic or depression, neglect of personal 
appearance and hygiene, or other applicable components under 
the rating criteria. 

Thus, a 50 percent rating is assigned for the Veteran's PTSD, 
effective from the June 15, 2007 date of the VA examination 
findings establishing this level of impairment. 


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of a cold weather injury, 
hands and feet is denied.

A 50 percent rating for PTSD is granted effective June 15, 
2007, subject to the law and regulations governing the 
payment of VA compensation benefits.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


